Citation Nr: 1041043	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1986 to June 1992.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Portland, Oregon Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2008 the case was remanded 
for a videoconference hearing.  In December 2008, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  In 
March 2009, this matter was remanded for further development.  
Notably, the issue of entitlement to service connection for a 
variously diagnosed psychiatric disability was also before the 
Board and remanded in March 2009.  An August 2010 rating decision 
granted service connection for PTSD; hence, that matter is not 
before the Board.  

Service connection for bilateral hearing loss was denied by an 
unappealed March 1993 rating decision.  The question of whether 
new and material evidence has been received to reopen the claim 
of service connection for bilateral hearing loss must be 
addressed in the first instance by the Board because the issue 
goes to the Board's jurisdiction to reach the underlying claims 
and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end; what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.


FINDINGS OF FACT

1.  An unappealed March 1993 rating decision denied the Veteran 
service connection for bilateral hearing loss based essentially 
on findings that it was not shown that he had a hearing loss 
disability by VA standards, or that any such disability might be 
related to his service.

2.  Evidence received since the March 1993 decision does not 
show, or tend to show, that the Veteran has a hearing loss 
disability (or that such disability might be related to his 
service); does not relate to the unestablished facts necessary to 
substantiate the claim of service connection for bilateral 
hearing loss, and does not raise a reasonable possibility of 
substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of 
service connection for bilateral hearing loss may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that VCAA notice in a claim to reopen must include (with some 
degree of specificity) notice of the basis for the prior denial 
of the claim, notice of the evidence and information necessary to 
reopen the claim, and notice of the evidence and information 
necessary to establish the underlying claim of service 
connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

A letter in February 2004 provided the Veteran general notice of 
what was necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities in claims 
development.  Pursuant to the Board's March 2009 remand, a letter 
in June 2009 provided the Veteran Kent-compliant notice.  The 
post remand letter specifically advised him that to reopen the 
claim he needed to submit new and material evidence, and of the 
bases for the prior denial of the claim.  Although complete 
notice of what is needed to reopen the claim was not provided 
before the initial unfavorable decision in this matter, 
substantially complete notice was provided after the Board's 
remand, and the claim to reopen was thereafter readjudicated.  
See August 2010 supplemental statement of the case.  
Consequently, any earlier notice defect is cured, and the Veteran 
is not prejudiced by such defect.

Given that the claim to reopen is being denied, whether or not 
the Veteran received timely notice regarding disability ratings 
and effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) is moot.  Regardless, the June 2009 
letter provided such notice.

The Veteran's service treatment records (STRs) are associated 
with his claims file.  At the December 2008 videoconference 
hearing he testified that Costco hearing center records would 
show he has a hearing loss.  He requested, and was afforded, an 
abeyance period to locate and submit such records (and had 
further opportunity to do so when the case was in remand status).  
As such records have not been received, it is assumed that they 
are unavailable.  The Veteran was scheduled, and failed to 
report, for a VA audiological evaluation when his initial claim 
of service connection for hearing loss was adjudicated.  The duty 
to assist by arranging for a VA examination or obtaining a 
medical opinion does not attach in a claim to reopen until/unless 
the previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
The Veteran has not identified any further pertinent evidence 
that is outstanding.  VA has met its assistance obligations in 
this matter.  
Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence already of record when the last final denial of the 
claim was made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A March 1993 rating decision denied the Veteran service 
connection for bilateral hearing loss essentially on the bases 
that there was no evidence that he had a bilateral hearing loss 
disability by VA standards (or that any such disability might be 
related to his service).  He was notified of the March 1993 
rating decision and of his appellate rights.  He did not file a 
notice of disagreement with that decision, and it became final 
based on the evidence of record at the time of the decision, and 
may not be reopened or allowed based on such evidence.  
38 U.S.C.A. § 7105.  
The evidence of record at the time of the March 1993 rating 
decision included:  The Veteran's STRs which note complaints of 
difficulty hearing accompanied by audiograms which show normal 
hearing; and an April 1992 service separation examination report 
which shows he had normal hearing.  Postservice evidence included 
a December 1992 notification that the Veteran had failed to 
report for a scheduled VA audiological evaluation.

Evidence received since the March 1993 rating decision includes:  
Private treatment records from December 2002 to January 2003 
which do not pertain to hearing loss; VA treatment records from 
March 2004 to July 2009 which also do not pertain to a hearing 
loss disability; and testimony by, and statements from, the 
Veteran.  At the videoconference hearing it was emphasized to the 
Veteran that the type of evidence that would serve to reopen his 
claim would be evidence showing he has hearing loss.  He 
indicated that he believed Costco records would show he has a 
hearing loss, and that he would seek to secure such records.  As 
was noted above, he was afforded an abeyance period for such 
purpose, and has not submitted any additional evidence. 

As the claim was previously denied because the evidence did not 
show that the Veteran had a hearing loss disability by VA 
standards (or that any such disability might be related to his 
service), for evidence received since the March 1993 denial to be 
new and material, it must (as the Veteran has been advised,) 
relate to these unestablished facts, i.e., it must tend to show 
that he has a hearing loss disability by VA standards (and that 
it might be related to his service).

The additional records, testimony and statements received since 
March 1993 are new to the extent that they were not previously of 
record and were not considered by the RO in March 1993.  However, 
such evidence to be material, as it does not address the 
unestablished facts necessary to substantiate his claim,.   None 
of the evidence received since March 1993 is competent evidence 
showing that the Veteran has a hearing loss disability (or that 
it might be related to his service).  The Veteran's own 
statements and testimony asserting that he has a hearing loss 
disability and relating it to service cannot serve to provide a 
competent link between any current hearing loss disability and 
service.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions regarding medical causation do not constitute material 
evidence to reopen a previously denied claim).

In light of the foregoing, the Board must find that new and 
material evidence raising a reasonable possibility of 
substantiating the Veteran's claim of service connection for 
bilateral hearing loss has not been received, and that such claim 
may not be reopened.


ORDER

The appeal to reopen a claim of service connection for bilateral 
hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


